Article 78 petition, transferred to this court by order of the Supreme Court, New York County (Ryp, J.), entered January 14, 1982, by which petitioner seeks to annul a determination by respondent Commissioner of the Department of Health of the State of New York fining him $242,652 for violations of article 33 of the Public Health Law, granted, without costs or disbursements, to the extent of annulling the penalty, remanding to the commissioner for redetermination of the penalty, and the commissioner’s determination otherwise confirmed. The penalty was computed on the basis of each allegation found to have been proven. Respondent concedes that a remand is required because the fines imposed on Allegations Nos. 2 and 13 are duplicative. This also appears to be true with respect to Allegations Nos. 3 and 8 and Allegations Nos. 1, 6 and 7. Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Lynch, JJ.